DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/26/2021 has been entered.  Claims 1-3, 8-9, and 14-15 remain pending in the application.  Claims 4-7, 10-13, and 16-26 have been canceled.  

Election/Restrictions
Claims 1-3, 8, and 14-15 are allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species B1 and B2, as set forth in the Office action mailed on 08/29/2019, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian P. Sullivan on 05/10/2021.  
The application has been amended as follows: 
Regarding claim 1, please amend the claim as indicated:
A method for creating a metallurgic component, the method comprising: 
creating a thin-walled container from a metal, wherein the thin-walled container corresponds to a shape of the metallurgic component, wherein the thin-walled container is created without applying a second layer that plugs interconnected microporositites, by: 
using additive manufacturing to create the thin-walled container including a first hollow and a second hollow; and 
filling the first hollow of the thin-walled container with a first powder metal and filling the second hollow of the thin-walled container with a second powder metal different from the first powder metal; 
consolidating the first powder metal and the second powder metal inside the thin-walled container; 
monitoring pressure within the thin-walled container during the consolidation; and 
maintaining, during the consolidation, a desired pressure differential between an inside of the thin-walled container and an outside of the thin-walled container by introducing an inert atmosphere to the thin-walled container or drawing a vacuum in the thin-walled container.
Regarding claim 8, please amend the claim as indicated:
The method of claim 1, 
Regarding claim 9, please amend the claim as indicated:
 The method of claim 1, 
Regarding claim 13, please cancel claim 13.  
Regarding claim 14, please amend the claim as indicated:
The method of claim 1, wherein introducing [[an]] the inert atmosphere to the thin-walled container comprises introducing an atmosphere that prevents oxidation of the first powder metal and the second powder metal into the thin-walled container during consolidating of the first powder metal and the second powder metal.  
Regarding claim 15, please amend the claim as indicated:
The method of claim 1, further comprising removing the thin-walled container after consolidating of the first powder metal and the second powder metal.  

Allowable Subject Matter
Claims 1-3, 8-9, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for creating a metallurgic component, the method comprising creating a thin-walled container from a metal.  The thin-walled container corresponds to a shape of the metallurgic component.  The thin-walled container is created without applying a second layer that plugs interconnected microporositites by using additive manufacturing to create the thin-walled container including a first hollow and a second hollow; and filling the first hollow of the thin-walled container with a first powder metal and filling the second hollow of the thin-walled container with a second powder metal different from the first powder metal.  The method further comprises consolidating the first powder metal and the second powder metal inside the thin-walled container, monitoring pressure within the thin-walled container during the consolidation, and maintaining, during the consolidation, a desired pressure differential between an inside of the thin-walled container and an outside of the thin-walled container by introducing an inert atmosphere to the thin-walled container or drawing a vacuum in the thin-walled container.  
The closest prior art is Lucas et al. (US 20160243621 A1) and Conaway (US 5137663 A), as set forth in the Non-Final Rejection mailed 09/28/2020.  
The references fail to teach filling the first hollow of the thin-walled container with a first powder metal and filling the second hollow of the thin-walled container with a second powder metal different from the first powder metal, in combination with the other limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Examiner, Art Unit 1733